Citation Nr: 1750690	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1976 to June 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in New Orleans, Louisiana, which, in pertinent part, denied the service connection issues on appeal.  The instant matter has a long procedural history.  Relevant to the instant matter, in a January 2015 decision, the Board denied the issues on appeal.

The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court set aside and remanded the portion of the Board's decision that denied service connection for the issues remaining on appeal.  Specifically, the Court found that the Board had relied on inadequate VA examinations.  In a subsequent December 2016 Remand, the Board remanded the issues on appeal for new VA examinations of the knee, back, and neck.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board's current decision grants service connection for thoracolumbar and cervical spine disorders, and remands the issue of service connection for a right knee disorder for additional development, the Board need not address compliance with the Court order or the Board remand order at this time.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the thoracolumbar and the cervical spine.

2.  During service the Veteran injured both the back and the neck in a motor vehicle accident.

3.  The Veteran experienced "continuous" symptoms of arthritis of both the thoracolumbar spine and cervical spine since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the thoracolumbar spine have been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the cervical spine have been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for thoracolumbar and cervical spine disorders, which is a total grant of benefits as to those issues, and remands the issue of service connection for a right knee disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Thoracolumbar and Cervical Spine Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issues of service connection for thoracolumbar and cervical spine disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that currently diagnosed thoracolumbar and cervical spine disorders are related to an in-service motor vehicle accident.  He reports injury to the neck and back during this motor vehicle accident during service and continuous symptoms of pain since that injury. 

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the thoracolumbar and cervical spine.  Such diagnoses can be found in the reports of the December 2012 VA neck and back examinations.

Next, the Board finds that during service the Veteran injured both the neck and back in a motor vehicle accident.  Service treatment records from December 1982 report that in November 1982 the Veteran was in a motor vehicle accident that injured both the neck and back.

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of both the thoracolumbar and cervical spine.  See 38 C.F.R. § 3.303(b).  Service treatment records reflect that the Veteran continued to complain of neck pain for at least a week after the motor vehicle accident.  Further, service treatment records from April 1984, May 1984, and March 1986 reflect that after the motor vehicle accident the Veteran continued to complain of, and seek treatment for, back pain.

In the May 2003 claim, the Veteran advanced that neck and back disorders first manifested after the November 1982 motor vehicle accident.  Per a subsequent June 2003 statement, the Veteran conveyed receiving post-service spinal treatment in 1990, 1992, 1998, and 2000.  In a January 2006 statement, the Veteran noted that the service treatment records reflect that no physical examination was conducted at service separation.  The Veteran advanced that, had such an examination been conducted, the neck and back disorders would have been noted on the examination report.  At the December 2012 and June 2017 VA neck and back examinations, the Veteran conveyed having neck and back pain ever since the in-service motor vehicle accident.

A December 2002 private treatment record noted that the Veteran had severe degeneration of the cervical spine at that time.  Such evidence supports a finding that the cervical spine arthritis had been present for a significant period of time.  

While a February 1998 private treatment record notes that after service the Veteran injured the back on two other occasions, in a helicopter crash and after falling from a truck, the Board finds that the evidence does not clearly establish these injuries as intercurrent causes of either the thoracolumbar or cervical spine arthritis.  

The Board notes that during the course of this appeal VA received various negative direct service connection opinions concerning both the thoracolumbar and cervical spine disorders; however, the Board finds that the examination reports reflect that the VA examiners failed to adequately consider the Veteran's statements concerning both back and neck symptomatology since the in-service motor vehicle accident.  For these reasons, the Board finds the opinions to be of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The Veteran is currently diagnosed with arthritis of the thoracolumbar and cervical spine.  During service the Veteran injured both the neck and back in a motor vehicle accident.  Service treatment records reflect that the Veteran regularly complained of, and sought treatment for, back pain.  During the course of this appeal the Veteran has advanced having neck and back disability symptoms since service, and the available medical evidence of record supports the Veteran's lay statements.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of thoracolumbar and cervical spine disorders since service separation that were later diagnosed as arthritis of the thoracolumbar and cervical spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured both the neck and back during service and experienced "continuous" symptoms since service separation of arthritis of the thoracolumbar and cervical spine.  As such, the criteria for presumptive service connection for arthritis of the thoracolumbar and cervical spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other thoracolumbar and cervical spine disorders.  Where a veteran is diagnosed with multiple orthopedic disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the now service-connected arthritis of the thoracolumbar and cervical spine from any other neck or back disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected neck and back disorders, and the RO should consider all of the Veteran's thoracolumbar and cervical spine symptomatology and functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for any other back (thoracolumbar spine) or neck (cervical spine) disorders.


ORDER

Service connection for arthritis of the thoracolumbar spine is granted.

Service connection for arthritis of the cervical spine is granted.


REMAND

Service Connection for a Right Knee Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be warranted if there was a disability present at any point during the claim period, even if such disability is not currently present.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Per the report from the December 2012 VA knee examination, upon examination the Veteran was diagnosed with status post arthroscopic knee surgery, debridement of the right knee with residual scar.  In the June 2016 memorandum decision, the Court found the December 2012 VA knee examination to be inadequate due to the VA examiner's failure to address the service treatment records showing that the Veteran's right knee was injured during service.  As such, in the December 2016 Remand, the Board directed that a new VA knee examination be scheduled and that the VA examiner address whether the diagnosed right knee disorder was related to the Veteran's in-service incidents of right knee pain and injury.

The Veteran received a new VA knee examination and opinion in June 2017.  At that time, the VA examiner found that the Veteran did not have a currently diagnosed right knee disorder.  Further, the VA examiner rendered a negative nexus opinion primarily on the fact that there was "no finding of pathology at this exam other than the Veteran's self-report of pain."  As the Veteran was diagnosed with status post arthroscopic knee surgery, debridement of the right knee with residual scar, during the course of this appeal, a remand is necessary to obtain an addendum opinion concerning whether this previously diagnosed right knee disorder is related to service.

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.    

Accordingly, the issue of service connection for a right knee disorder is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for a right knee disorder.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's right knee, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Return the June 2017 VA knee examination and opinion to the VA examiner who rendered the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  




The VA examiner should advance the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's previously diagnosed status post arthroscopic knee surgery, debridement of the right knee with residual scar, had its onset during a period of active service, including as due to the in-service right knee injury when the Veteran fell and hit the right knee on a rock?  In rendering the opinion, the VA examiner should address the Veteran's subsequent complaints of right knee pain and the fact that a February 1986 service treatment record noted that the Veteran was doing well in a knee cartilage brace.

3.  Then, readjudicate the issue of service connection for a right knee disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


